DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2, 5, 9-15, and 18-26 are cancelled. A complete action on the merits of pending claims 1, 3, 4, 6-9, 16, 17, and 27 appears herein.

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.
Applicant argues that Hancock fails to teach at least “inner conductive element is an extension of the inner conductor of the coaxial cable” nor does it describe that an inner conductive element is a conductive loop arranged to match the shape of the balloon when in an inflated configuration.
Examiner respectfully contends that the claim limitation “inner conductive element is an extension of the inner conductor of the coaxial cable” is taught by the combination of Rioux525 (US 2005/0171525 A1) and Hancock (2013/0289557 A1), rather than Hancock or Rioux525 alone. As discussed in the rejection to claim 1 below, Rioux525 teaches using an applicator comprising an inner conductive element, and Hancock teaches using a coaxial cable to supply microwave energy to an applicator. Lexico.com defines the term “extension” as “A part that is added to something to enlarge or prolong it.” By electrically connecting the inner conductive element of Rioux525 with the inner conductor of the coaxial cable of Hancock, the inner 
Applicant further argues that Rioux525 and Hancock explicitly teach away from an inner conductive element which is an extension of the inner conductor of the coaxial cable as recited by amended claim 1, by teaching that the conductive material of the balloon of Rioux525 and the instrument tip of Hancock are connected as separate parts with a conductive element and the inner conductor of the coaxial cable respectively, and not as a single continuous conductive portion.
Applicant further argues that Rioux525 explicitly teaches away from “an inner conductive element which is an extension of the inner conductor of the coaxial cable” as recited by amended claim 1, by teaching that the conductive material of the balloon is conductively connected with a conductive element. 
Examiner respectfully disagrees. In light of the definition of the term “extension” as discussed above, the present amended claim 1 does not require the internal conductive element and the inner conductor to be formed as a single continuous conductive portion. Giving amended claim 1 broadest reasonable interpretation, and considering the definition of “extension” discussed above, by conductively coupling the conductive material of the balloon with the conductive element, the conductive material of the balloon would be “added” 
Applicant similarly argues that Hancock teaches away from “an inner conductive element which is an extension of the inner conductor of the coaxial cable” as recited by amended claim 1, by teaching the instrument tip is connected to the coaxial feed cable. 
Examiner respectfully disagrees. As discussed above, giving amended claim 1 broadest reasonable interpretation and considering the definition of “extension,” by connecting the instrument tip with the coaxial feed cable, the instrument tip would be “added” (conductively coupled) to the coaxial feed cable forming a larger conductive structure. As a result, the instrument tip could be considered an extension of the coaxial feed cable despite the instrument tip and the coaxial feed cable being different parts.
Applicant further argues that Rioux525 and Hancock fail to teach the inner conductive element is a conductive loop. As discussed above, Examiner respectfully contends that as long as the combination of Rioux525 and Hancock teach the claim limitation “the internal conductive element is an extension of the inner conductor of the coaxial cable,” the claim limitation “the internal element is a conductive loop arranged to match a shape of the balloon when in an inflated configuration” is not required by amended independent claim 1.

Examiner respectfully disagrees and contends that one of ordinary skill in the art would be able to connect the second electrode (186) of Rioux525 to the outer conductor of the coaxial cable of Hancock without requiring the coaxial cable to protrude into the balloon and through the other side, causing the outer conductor of the coaxial cable to come into contact with the conductive fluid in the balloon. For example, conductive elements could be placed within the balloon, connecting the second electrode (186) with the outer conductor of the coaxial cable. (As evidence please see Kasevich et al. (US 5,057,106): Fig. 12: Filaments or wires (97) are embedded within balloon (96))
Applicant’s arguments, see Remarks, filed 11/30/2021, regarding Subramaniam failing to teach “an outer conductive structure formed on an outer surface of the balloon,” with respect to the rejection of claim 1 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Subramaniam et al. (US .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rioux et al. (hereinafter “Rioux525”) (US 2005/0171525 A1) in view of Hancock et al. (hereinafter “Hancock”) (2013/0289557 A1).
Regarding claim 1, Rioux525 teaches
An electrosurgical instrument capable of ablating duodenal mucosal tissue, (Page 1, Par. [0024]: An apparatus comprising a catheter, a conductive element and a balloon) the instrument comprising: 
a flexible cable (Page 1, Par. [0024]: conductive element) for conveying energy from a generator located externally to a patient (Fig. 14, Char. 1440: RF generator; Page 4, Par. [0045]: RF generator 1440 can be used with any of the balloon catheters) to a treatment site located inside a duodenum of the patient; (One of ordinary skill in the art would recognize that the electrosurgical balloon catheter of Rioux could be used at a variety of treatment sites, including inside a duodenum of a patient.) and 
an applicator located at a distal end of the flexible coaxial cable, (Fig. 8, Char. 800: multilayer balloon// Fig. 7, Char. 720: multilayer balloon) the applicator having an energy delivery structure connected to receive energy from the cable and to deliver the (Fig. 8, Char. 821 and 823// Fig. 7, Char. 721 and 728)
wherein the applicator includes a radially extendable balloon (The applicator is a radially extendable multilayer balloon (800)//(720)) arranged to move the energy delivery structure into contact with duodenal mucosal tissue at the treatment site, (Page 5, Claim 1: the balloon has both a collapsed configuration and an expanded configuration. The balloon is capable of expanding, which could move the conductive layer ((821) of balloon (800))//((728) of balloon (720)) into contact with a target tissue. One of ordinary skill in the art would recognize that a target tissue could include duodenal mucosal tissue) and 
wherein the energy delivery structure (Fig. 8, Char. 821 and 823//Fig. 7, Char. 723 and 727) comprises: 
an internal conductive element disposed within a volume enclosed by the balloon, (Fig. 8, Char. 823: conductive layer//Fig. 7, Char. 721: conductive portion; Page 2, Par. [0026]: The electrically conductive portions of the balloon can be achieved using a conductive coating such as a conductive ink) the internal conductive element being electrically connected to a conductor of the flexible cable to launch the energy into duodenal mucosal tissue at the treatment site; (Page 5, Claim 1) and 
an outer conductive structure formed on an outer surface of the balloon, (Fig. 8, Char. 821: conductive layer//Fig. 7, Char. 728: conductive portion; Page 2, Par. [0026]: The electrically conductive portions of the balloon can be achieved using a conductive coating such as a conductive ink.) the outer conductive structure being electrically (Pages 2-3, Par. [0033] and [0034]: Multilayer balloons (720 and 800) operate as bipolar devices. The outer conductive layer (821) and outer conductive portion (728 would inherently be connected to a second conductor of the flexible cable.)
wherein the internal conductive element is an extension of the inner conductor of the flexible cable, or the internal conductive element is a conductive loop arranged to match a shape of the balloon when in an inflated configuration. (Lexico.com defines the term “extension” as “A part that is added to something to enlarge or prolong it;” By connecting electrically connecting conductive layer (823)// conductive portion (721) with the conductive element, conductive layer (823)//conductive portion (721) would be added to the conductive element to form a larger conductive structure with the conductive element.)
Rioux525 does not explicitly teach the cable to be a coaxial cable, the energy delivery structure connected to receive and deliver microwave energy from the coaxial cable, the inner conductor of the flexible cable to be an inner conductor electrically connected to the internal conductive element, the second conductor of the flexible cable to be an outer conductor electrically connected to the outer conductive element. 
Hancock, in a similar field of endeavor, teaches
a flexible coaxial cable, (Page 8, Par. [0114]: the coaxial feed line in shaft (240)) for conveying microwave energy (Page 8, Par. [0114]: Microwave and/or RF energy is transferred to the instrument tip (238) via shaft (240), which contains a coaxial feed line) from a generator (Page 8, Par. [0114]: microwave frequency energy and RF energy is fed from a generator (not shown)) to a treatment site located inside a duodenum of the patient; (Fig. 5; and Page 8, Par. [0114]: The microwave and RF energy is received at the instrument tip (238) which produces fields (240) that couple into tissue (242) to coagulate and cut said tissue. One of ordinary skill in the art would recognize that tissue (242) could be tissue located inside a duodenum of a patient) The flexible coaxial cable comprising an inner conductor (Fig. 1, Char. 106: inner conductor; Page 8, Par. [0114]: any of the tips may be used (e.g. Fig. 1, 4, 6, and 7)) and an outer conductor; (Fig. 1, Char. 108: outer conductor; Page 8, Par. [0114]: any of the tips may be used (e.g. Fig. 1, 4, 6, and 7)) and 
an applicator located at a distal end of the flexible coaxial cable, (Fig. 5, Char. 238: instrument tip) the applicator having an energy delivery structure connected to receive microwave energy from the coaxial cable and to deliver the received microwave energy into biological tissue at the treatment site, (Page 8, Par. [0114]: Microwave and/or RF energy is transferred to the instrument tip (238) via shaft (240), which contains a coaxial feed line, to produce fields that couple into biological tissue (242) to coagulate and cut said tissue.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Rioux525 to incorporate the teachings of Hancock, and configure Rioux525 to also receive and deliver microwave energy by connecting the inner and outer conductive layers/portions (823, and 821)//(721 and 728) of the multilayer balloon of Rioux525 with the generator and respective inner and outer conductors of the coaxial feed line of Hancock. Doing so 
Regarding claim 6, the combination of Rioux525/Hancock, as applied to claim 1 above, teaches the energy delivery structure comprises a bipolar emitting structure formed by the outer conductive structure and the internal conductive element; (Rioux525: Pages 2-3, Par. [0034]: Balloon catheter (800) can operate as a bipolar device where conductive layer (823) acts as one pole, and conductive layer (821) acts as another pole//Rioux: Page 2, Par. [0033]: Multilayer balloon (720) can operate as a bipolar device where each balloon portion (723) and (727) are separate poles) wherein the bipolar emitting structure is capable of emitting both microwave and RF energy. (It is implicit that this feature be present in the Rioux525/Hancock combination, based on the rejection to claim 1 above.)
Regarding claim 7, the combination of Rioux525/Hancock, as applied to claim 6 above, teaches the outer conductive structure has a plurality of radiating slots formed therein. (Rioux525: Fig. 8, Char. 824: portions)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rioux525 (US 2005/0171525 A1) in view of Hancock (2013/0289557 A1), as applied to claim 6 above, and further in view of Rioux (hereinafter “Rioux098”) (US 9,855,098 B2).
Regarding claim 8, the combination of Rioux525/Hancock, as applied to claim 6 above, does not explicitly teach the internal conductive element is electrically connected to the outer conductive structure at a distal end of the balloon.
(Fig. 4, Char. 14: ablation device) comprising a multilayer balloon (Fig. 4 and 5, Char. 200: applicator head), wherein the multilayer balloon comprises conductive elements, (Fig. 5, Char. 206: conductive tines) and a plurality of perforations (Fig. 5, Char. 210: perforations) to allow fluid to pass between an inner and outer balloon, and exit the perforations to contact the outer surface of the outer balloon (204) and any tissue in contact with the outer balloon (204), thereby electrically connecting the internal conductive element to the outer conductive element. (Col. 8, Lines 27-33)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Rioux525/Hancock, as applied to claim 6 above, to incorporate the teachings of Rioux098 and include perforations throughout the outer balloon (727) of Rioux525, configured to output fluid flowing between the inner and outer balloons (723 and 727) of Rioux525, such that the internal conductive element is electrically connected to the outer conductive structure at a distal end of the balloon. Including perforations configured to output fluid flowing between the inner and outer balloons would allow for the device to provide enhanced conductivity to tissue surrounding the ablative balloon structure, which would allow for a greater amount of tissue to be ablated, and increase the ablation depth. (Rioux525: Pages 3-4, Par. [0042])
Additionally, as the electrically conductive fluid flows between the inner and outer balloons and comes into contact with the inner and outer conductive portions, it would electrically connect the inner and outer conductive portions, similar to if they 
Claim 1 is rejected again under 35 U.S.C. 103 as being unpatentable over Subramaniam et al. (hereinafter “Subramaniam”) (US 2015/0374436 A1) in view of Ingle et al. (hereinafter “Ingle”) (US 2003/0195604 A1), and further in view of Hancock (US 2013/0289557 A1).
Regarding claim 1, Subramaniam teaches 
An electrosurgical instrument configured to ablate duodenal mucosal tissue, (Fig. 1, Char. 10: ablation device) the instrument comprising: 
a shaft for conveying energy (Fig. 1, Char. 12: shaft) from a generator located externally to a patient (Fig. 1, Char. 34: RF generator) to a treatment site located inside a duodenum of the patient; (One of ordinary skill in the art would recognize that the device of Subramaniam can be used to treat tissue inside a duodenum of a patient) and 
an applicator (Fig. 9, Char. 196b: distal section) located at a distal end of an elongate shaft, (Fig. 9, Char. 168: elongate shaft) the applicator having an energy delivery structure (Fig. 9, Char. 174, 186, and 184) connected to a generator, located externally to a patient, (Fig. 9, Char. 34: RF generator) to receive energy and to deliver the received energy into duodenal mucosal tissue at the treatment site, (Page 8, Par. [0104]: The device can provide ablation over a relatively large area via conduction through the balloon (174) or over a relatively small, focused area via the second electrode (186), which is in direct contact with tissue; One of ordinary skill in the art would recognize that the device of Subramaniam can be used to treat tissue inside a duodenum of a patient)
wherein the applicator includes a radially extendable balloon (Fig. 9, Char. 174: balloon) arranged to move the energy delivery structure into contact with duodenal mucosal tissue at the treatment site, (Page 8, Par. [0102]: The inflatable balloon (174) can be inflated at a target location within the body and brought into contact with the body tissue to be treated.) and 
wherein the energy delivery structure (Fig. 9, Char. 174, 186, and 184) comprises: 
an internal conductive element disposed within a volume enclosed by the balloon, (Fig. 9, Char. 184: first electrode) the internal conductive element (Fig. 9, Char. 192: first electrical wire) being electrically connected to a conductor of the shaft (Page 8, Par. [0104]: First electrical wire (192) is electrically coupled to the first electrode (184)) to launch a treatment energy into duodenal mucosal tissue at the treatment site; (Page 8, Par. [0104]: First electrode (184) provides ablation over a relatively large area via conduction through the balloon (174)) and 
an outer conductive structure in contact with an outer surface of the balloon, (Fig. 9, Char. 186: second electrode) 
wherein the internal conductive element is a conductive loop arranged to match a shape of the balloon when in an inflated configuration. (Page 8, Par. [0103]: First electrode (184) can comprise a ring or other suitable shaped electrode; The ring shaped electrode (184) would match a shape of the balloon when in an inflated configuration at least in that both the ring and the balloon would have a rounded, circular shape.)
Subramaniam does not explicitly teach the shaft comprises a flexible coaxial cable for conveying microwave energy, the energy delivery structure connected to receive and deliver microwave energy from the coaxial cable, the conductor within the shaft to be an inner conductor electrically connected to the internal conductive element, the second conductor of the shaft to be an outer conductor electrically connected to the outer conductive element, the outer conductive structure to be formed on an outer surface of the balloon. 
Ingle, in a similar field of endeavor, teaches electrodes formed on an outer surface of a balloon. (Fig. 20A: electrodes (118 and 120) are disposed on an outer surface of balloon (150))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Subramaniam to incorporate the teachings of Ingle and configure second electrode (186) to be formed on an outer surface on the side of balloon (174). Positioning electrodes on the outer surface of the side of a balloon structure is well known in the art, and would be a simple substitution of one electrode position for another. Doing so would allow for different and potentially easier angles of the ablation device with respect to tissue for electrode (186) contact with a target tissue. (e.g. electrodes positioned on the side of the balloon rather than the distal tip would allow for the ablation device to be positioned parallel with a target tissue surface instead of perpendicular) 

Hancock, in a similar field of endeavor, teaches
a flexible coaxial cable, (Page 8, Par. [0114]: the coaxial feed line in shaft (240)) for conveying microwave energy (Page 8, Par. [0114]: Microwave and/or RF energy is transferred to the instrument tip (238) via shaft (240), which contains a coaxial feed line) from a generator (Page 8, Par. [0114]: microwave frequency energy and RF energy is fed from a generator (not shown)) to a treatment site located inside a duodenum of the patient; (Fig. 5; and Page 8, Par. [0114]: The microwave and RF energy is received at the instrument tip (238) which produces fields (240) that couple into tissue (242) to coagulate and cut said tissue. One of ordinary skill in the art would recognize that tissue (242) could be tissue located inside a duodenum of a patient) and
wherein the flexible coaxial cable comprises an inner conductor (Fig. 1, Char. 106: inner conductor; Page 8, Par. [0114]: any of the tips may be used (e.g. Fig. 1, 4, 6, and 7)) and an outer conductor; (Fig. 1, Char. 108: outer conductor; Page 8, Par. [0114]: any of the tips may be used (e.g. Fig. 1, 4, 6, and 7)) 
an applicator located at a distal end of the flexible coaxial cable, (Fig. 5, Char. 238: instrument tip) the applicator having an energy delivery structure connected to (Page 8, Par. [0114]: Microwave and/or RF energy is transferred to the instrument tip (238) via shaft (240), which contains a coaxial feed line, to produce fields that couple into biological tissue (242) to coagulate and cut said tissue.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Subramiam/Ingle, as discussed above, to incorporate the teachings of Hancock, and configure the combination of Subramiam/Ingle, as discussed above, to also use microwave energy frequencies by connecting the first and second electrodes (184 and 186) of Subramaniam with the generator and inner and outer conductors respectively of the coaxial feed line of Hancock. Doing so would allow the device to cut tissue using radiofrequency energy, as well as seal broken blood vessels and promote coagulation using microwave energy, as suggested in Hancock. (Page 1, Par. [0001] and Page 4, Par. [0044])
Claims 3 and 4 is rejected again under 35 U.S.C. 103 as being unpatentable over Subramaniam (US 2015/0374436 A1) in view of Ingle (US 2003/0195604 A1), in view of Hancock (US 2013/0289557 A1), as applied to claim 1 above, and further in view of Rappaport et al. (hereinafter “Rappaport”) (US 2002/0091427 A1).
Regarding claim 3, the combination of Subramaniam/Ingle/Hancock, as applied to claim 1 above, does not explicitly teach the flexible coaxial cable includes an inflation channel arranged to deliver an inflation medium into a volume enclosed by the balloon.
(Fig. 1, Char. 10: catheter) including an inflation channel (Fig. 1, Char. 26: inflation tube) arranged to deliver an inflation medium into a volume enclosed by a balloon. (Page 2, Par. [0027]: balloon (22) is inflated by introduction of fluid through inflation tube (26))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Subramaniam/Ingle/Hancock, as applied to claim 1 above, to incorporate the teachings of Rappaport, and include an inflation channel within the coaxial feed line. Doing so would allow for the balloon to be supplied with a fluid, causing the balloon to inflate, as suggested in Rappaport. (Page 2, Par. [0027])
Regarding claim 4, the combination of Subramaniam/Ingle/Hancock/Rappaport, as applied to claim 3 above, does not explicitly teach the internal conductive element comprises a portion of an inner conductor of the flexible coaxial cable that protrudes into the volume enclosed by the balloon to form a monopole antenna for launching the microwave energy into duodenal mucosal tissue at the treatment site.
Rappaport further teaches an internal conductive element (Fig. 1, Char. 20: spiral antenna) comprises a portion of an inner conductor (Fig. 1, Char. 16: inner conductor) of the flexible coaxial cable (Fig. 1, Char. 12: coaxial cable) that protrudes into the volume enclosed by the balloon to form a monopole antenna for launching the microwave energy into duodenal mucosal tissue at the treatment site. (Fig. 1: The inner conductor (16) protrudes into the volume enclosed by balloon (22) and becomes spiral antenna (20); One of ordinary skill in the art would recognize that the device of Subramaniam can be used to treat tissue inside a duodenum of a patient including duodenal mucosal tissue)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combination of Subramaniam/Ingle/Hancock/Rappaport to further include the teachings of Rappaport and substitute the first electrode (184) of Subramaniam with the spiral electrode of Rappaport. Doing so would allow the device to benefit from a wider and deeper lesion profile, and would provide for greater heating accuracy and controllability, as suggested in Rappaport. (Abstract)
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rioux525 (US 2005/0171525 A1) in view of Hancock (2013/0289557 A1), as applied to claim 1 above, and further in view of Kelly et al. (hereinafter “Kelly”) (US 2008/0275445 A1).
Regarding claim 16, the combination of Rioux525/Hancock, as applied to claim 1 above, teaches
the generator for suppling energy; (Hancock: Page 8, Par. [0114]: a generator (not shown) produces and sends microwave and RF energy- it is implicit that this feature be present in the Rioux525/Hancock combination based on the rejection to claim 1 above)
the electrosurgical instrument according to claim 1, (For simplicity purposes, please see the rejection to claim 1, with respect to Rioux525 in view of Hancock, above)
(Rioux525: generator (1440) is connected to the proximal end of catheter (1400)) 
The combination of Rioux525/Hancock, as applied to claim 1 above, does not explicitly teach a surgical scoping device having an instrument cord for insertion in a patient to a treatment site located inside the patient's duodenum; wherein the flexible coaxial cable and applicator are insertable together with the instrument cord to the treatment site.
Kelly, in a similar field of endeavor, teaches a surgical scoping device (Fig. 24, Char. 111: endoscope) having an instrument cord for insertion in a treatment site (Fig. 24, Char. 164: shaft) located inside a duodenum of a patient (Pages 8-9, Par. [0111]: the device can be placed in the duodenum); wherein the flexible coaxial cable and applicator are insertable together with the instrument cord to the treatment site. (Fig. 24, ablation structure (101) is located within shaft (164). One of ordinary skill in the art would recognize that flexible shaft (41) (which could comprise a coaxial cable (Pages 8-9, Par. [0111])) would be located within the shaft (164) to connect ablation structure (101) with hub/handle (162))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Rioux525/Hancock, as applied to claim 1 above, to incorporate the teachings of Kelly, and include a surgical scoping device with an instrument cord for insertion in a patient to a treatment site located inside the patient’s duodenum, wherein the flexible coaxial (Kelly: Page 7, Par. [0101]). Making the flexible coaxial cable and applicator insertable together with the instrument cord to the treatment site minimizes the need for alternative entry paths to the treatment site.
Regarding claim 17, the combination of Rioux525/Hancock/Kelly, as applied to claim 16 above, teaches the instrument cord (Kelly: Fig. 24, Char. 164: shaft – it is implicit that this feature is present in the Rioux/Hancock/Kelly combination, based on the rejection to claim 16 above) has a longitudinal instrument channel running therethrough, and wherein the flexible coaxial cable and applicator are dimensioned to be slidably mounted in the instrument channel. (Kelly: Fig. 24, ablation structure (101) is located within shaft (164). One of ordinary skill in the art would recognize that shaft (164) would have a lumen or channel to house at least ablation structure (101), and that in order to be housed within the channel, ablation structure (101) and the coaxial cable would be dimensioned to be slidably mounted in the instrument channel. – it is implicit that this feature is present in the Rioux/Hancock/Kelly combination, based on the rejection to claim 16 above)
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Rioux525 (US 2005/0171525 A1) in view of Hancock (2013/0289557 A1), as applied to claim 1 above, and further in view of Mische (US 2002/0065530 A1).
Regarding claim 27, the combination of Rioux525/Hancock, as applied to claim 1 above, does not explicitly teach an inflation medium for the balloon is low density PTFE or a foam.
Mische, in a similar field of endeavor, teaches a mechanical stress device (msd) comprising a balloon (Fig. 5, Char. 54: balloon) and electrode site (Fig. 5, Char. 53: electrode site) configured to ablate tissue. (Page 2, Par. [0032])
Mische further teaches that a balloon of an MSD structure can be inflated using foam as an inflation media. (Page 4, Par. [0047])
It has been held that “the selection of a known material based on its suitability for its intended use supports a pima facie obviousness determination”- MPEP 2144.07 In the instant case, one of ordinary skill in the art would recognize the benefits or suitability of the disclosed materials (e.g. cost-effectiveness, manufacturing feasibility, material/mechanical properties etc.) It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rioux525/Hancock to incorporate the teachings of Mische and have the inflation medium for the balloon be a foam since this material offers the benefits of cost-effectiveness, manufacturing feasibility, material/mechanical properties etc, as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./Examiner, Art Unit 3794